DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                        DAVID ISIAH EPPS,

                              Appellant,

                                  v.

                       STATE OF FLORIDA,

                              Appellee.


                            No. 2D21-1386



                        September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Philip J. Federico, Judge.

David Isiah Epps, pro se.

PER CURIAM.

     Affirmed. See Epps v. State, 269 So. 3d 544 (Fla. 2d DCA

2019) (table decision); Epps v. State, 100 So. 3d 689 (Fla. 2d DCA

2012) (table decision); Epps v. State, 75 So. 3d 1254 (Fla. 2d DCA

2011) (table decision); Epps v. State, 976 So. 2d 1104 (Fla. 2d DCA
2008) (table decision); Bloodworth v. State, 504 So. 2d 495 (Fla. 1st

DCA 1987).


BLACK, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2